              Case 2:19-cv-02098-TSZ Document 1 Filed 12/30/19 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     PUGET SOUND ELECTRICAL WORKERS
 9   HEALTHCARE TRUST; PUGET SOUND                       Case No. 2:19-cv-02098
     ELECTRICAL WORKERS PENSION TRUST;
10   PUGET SOUND ELECTRICAL WORKERS                      COMPLAINT FOR EQUITABLE
     401(k) SAVINGS PLAN TRUST; and PUGET                RELIEF AND FOR MONETARY
11   SOUND ELECTRICAL JOINT                              DAMAGES
     APPRENTICESHIP AND TRAINING TRUST,
12
                                 Plaintiffs,
            v.
13
     CHAUDRY, LLC, a Washington limited
14   liability company,
15                               Defendant.

16                                             I. PARTIES

17          1.1       Plaintiff Puget Sound Electrical Workers Healthcare Trust (the “Healthcare

18   Trust”) is a Taft-Hartley trust fund created for the purpose of providing eligible employees,

19   dependents, and beneficiaries with healthcare, vacation, and related benefits. It maintains its

20   principal office in Seattle, King County, Washington.

21          1.2       Plaintiff Puget Sound Electrical Workers Pension Trust (the “Pension Trust”)

22   is a Taft-Hartley trust fund created for the purpose of providing benefits for the support of

23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                            McKENZIE ROTHWELL
                                                                             BARLOW & COUGHRAN, P.S.
     DAMAGES – 1                                                          1325 FOURTH AVENUE, SUITE 910
     2:19-cv-02098                                                               SEATTLE, WA 98101
                                                                                   (206) 224-9900
             6900 027 ul231901
              Case 2:19-cv-02098-TSZ Document 1 Filed 12/30/19 Page 2 of 9




 1   eligible employees after retirement and/or their beneficiaries pursuant to a pension plan. It

 2   maintains its principal and administration offices in Seattle, King County, Washington.

 3          1.3       Plaintiff Puget Sound Electrical Workers 401(k) Savings Plan Trust (the

 4   “401(k) Trust”) is a Taft-Hartley trust fund created for the purpose of providing support of

 5   eligible employees after retirement and their beneficiaries pursuant to a 401(k) savings plan.

 6   It maintains its principal and administration offices in Seattle, King County, Washington. It

 7   was formerly known as the Local 46 Retirement Annuity Trust.

 8          1.4       Plaintiff Puget Sound Electrical Joint Apprenticeship & Training Trust (the

 9   “Apprenticeship & Training Trust”) is a Taft-Hartley trust fund created for the purpose of

10   providing education benefits to eligible employees.           It maintains its principal and

11   administrative offices in Seattle, King County, Washington.

12          1.5       The Plaintiffs are commonly known as the Puget Sound Electrical Workers

13   Trust Funds (the “Trust Funds”).

14          1.7       Defendant Chaudry, LLC (“Chaudry”) is a Washington limited liability

15   company with its principal place of business in Renton, King County, Washington. Upon

16   information and belief, Chaudry performs work within the Western District of Washington

17   using the trade name Phaseon Solar & Electric, LLC.

18                                II. JURISDICTION AND VENUE

19          2.1       This Court has exclusive jurisdiction pursuant to §502(e)(1) of the Employee

20   Retirement Income Security Act of 1974 (“ERISA”), codified at 29 U.S.C. §1132(e)(1).

21          2.2       Venue in this Court is proper pursuant to §502(e)(2) ERISA, codified at 29

22   U.S.C. §1132(e)(2), and pursuant to agreement between the parties.

23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                            McKENZIE ROTHWELL
                                                                             BARLOW & COUGHRAN, P.S.
     DAMAGES – 2                                                          1325 FOURTH AVENUE, SUITE 910
     2:19-cv-02098                                                               SEATTLE, WA 98101
                                                                                   (206) 224-9900
             6900 027 ul231901
              Case 2:19-cv-02098-TSZ Document 1 Filed 12/30/19 Page 3 of 9




 1                                               III. FACTS

 2           3.1      On or about September 12, 2016, Eric Washington, identifying himself as the

 3   “Owner” of Chaudry, executed a Letter of Assent with the Puget Sound Chapter, NECA

 4   (“NECA”) and the IBEW Local 46 Union (the “Union”). The Letter of Asset provides in

 5   part:

 6                      In signing this letter of assent, the undersigned firm does hereby
                      authorize Puget Sound Chapter, NECA as its collective bargaining
 7                    representative for all matters contained in or pertaining to the current
                      and any subsequent approved 9th District Sound & Communications
 8                    labor agreement between the Puget Sound Chapter, NECA and Local
                      Union 46, IBEW. In doing so, the undersigned firm agrees to comply
 9                    with, and be bound by, all of the provisions contained in said current
                      and subsequent approved labor agreements. This authorization, in
10                    compliance with the current approved labor agreement, shall become
                      effective on the 12th day of September, 2016. It shall remain in effect
11                    until terminated by the undersigned employer giving written notice to
                      the Puget Sound Chapter NECA and to the Local Union at least one
12                    hundred fifty (150) days prior to the then current anniversary date of
                      the applicable approved labor agreement.
13
             3.2      The same day, Mr. Washington, on behalf of Chaudry, executed four
14
     additional Letters of Assent, each containing the language above, but referencing instead
15
     four additional master labor agreements: Inside Construction, Light Fixture, Residential
16
     Construction, and Stockman.
17
             3.3      Signing the Letters of Assent made Chaudry party to five master labor
18
     agreements:
19
                                9th District Sound & Communications Agreement between the
20                               International Brotherhood of Electrical Workers and the National
                                 Electrical Contractors Association, and Addendum to NECA/IBEW
21                               9th District Sound and Communication Agreement, effective August
                                 1, 2013 through July 31, 2017;
22
                                Labor Agreement between Local Union No. 46 International
23                               Brotherhood of Electrical Workers and Puget Sound Chapter National
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                              McKENZIE ROTHWELL
                                                                               BARLOW & COUGHRAN, P.S.
     DAMAGES – 3                                                            1325 FOURTH AVENUE, SUITE 910
     2:19-cv-02098                                                                 SEATTLE, WA 98101
                                                                                     (206) 224-9900
             6900 027 ul231901
              Case 2:19-cv-02098-TSZ Document 1 Filed 12/30/19 Page 4 of 9




 1                               Electrical Contractors Association, effective June 1, 2015 through
                                 May 31, 2015;
 2
                                Master Agreement for Light Fixture Maintenance Agreement,
 3                               effective July 1, 2015 through June 30, 2018;

 4                              Residential Wire Agreement by and between Puget Sound Chapter,
                                 National Electrical Contractors Association, Inc. and Local Union No.
 5                               46, International Brotherhood of Electrical Workers, effective June 1,
                                 2015 through May 31, 2018; and
 6
                                Stockman Agreement, by and between the International Brotherhood
 7                               of Electrical Workers, Local Union NO. 46 and Puget Sound Chapter
                                 National Electrical Contractors Association, effective July 1, 2015
 8                               through June 30, 2018.

            3.4       Each of the Master Labor Agreements contains an evergreen clause.
 9
            3.5       Under the terms of the Master Labor Agreements, Chaudry agreed to pay
10
     fringe benefits to the Trust Funds monthly, for each hour of covered work performed by
11
     employees of the company.
12
            3.6       The Trust Funds are beneficiaries of the Master Labor Agreements.
13
            3.7       Pursuant to the terms of the Master Labor Agreements, Chaudry agreed to
14
     pay all fringe benefit contributions to the Trust Funds’ designated administration office in
15
     Seattle, King County, Washington. The Trust Funds’ administration office collects all
16
     fringe benefit contributions and other amounts specified in the Master Labor Agreements.
17
            3.8       Chaudry was required to provide its monthly reports and contributions
18
     payments to the plaintiff Trust Funds’ administration office no later than the 15th of each
19
     month following the month in which the hours were worked. Chaudry also agreed to pay
20
     the plaintiff Trust Funds liquidated damages, interest, attorney fees, and costs of collection
21
     for any delinquency.
22

23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                                McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     DAMAGES – 4                                                              1325 FOURTH AVENUE, SUITE 910
     2:19-cv-02098                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
             6900 027 ul231901
              Case 2:19-cv-02098-TSZ Document 1 Filed 12/30/19 Page 5 of 9




 1          3.9       As a signatory to the Master Labor Agreements, Chaudry agreed to the terms

 2   of the (i) Puget Sound Electrical Workers Healthcare Trust; (ii) Puget Sound Electrical

 3   Workers Pension Trust; (iii) Puget Sound Electrical Workers 401(k) Savings Plan Trust; and

 4   (iv) Puget Sound Electrical Workers Joint Apprenticeship and Training Trust; as well as

 5   other ancillary funds.

 6          3.10      Chaudry’s obligations to the Healthcare Trust are set forth in Article IX, §§1

 7   – 9 and Amendment No. 5 to Article IX, Section 5 of the Trust Agreement Governing a

 8   Joint Labor-Management Employee Welfare Benefit Trust Fund, dated February 23, 1954,

 9   and as amended. Under the Healthcare Trust, Chaudry agreed to, among other things:

10                              Submit its reports on or before the due date specified in the collective
                                 bargain agreement or as set by the trustees, even if the company had
11                               no employees for that period of time;

12                              Submit to a Trust Fund audit of the company’s payroll books and
                                 records as necessary for the administration of the Trust Fund;
13
                                Payment of liquidated damages of ten percent (10%) on all delinquent
14                               contributions or fifty dollars ($50.00), whichever is greater, if suit is
                                 filed, liquidated damages of twenty percent (20%) of the delinquent
15                               contributions, with accrued interest on all delinquencies at twelve
                                 percent (12%) per annum; and
16
                                Payment of the Trust Fund’s attorney fees and costs of collection.
17
            3.11      Chaudry’s obligations to the Pension Trust are set forth in Article IV of the
18
     Puget Sound Electrical Workers Pension Trust, Trust Agreement, amended and restated
19
     effective January 1, 2004. Under the Pension Trust, Chaudry agreed to among other things:
20
                                Submit its reports on or before the due date specified in the collective
                                 bargaining agreement even if the company had no employees for that
21
                                 period of time;
22                              Submit to a Trust Fund audit of the company’s payroll books and
                                 records as necessary for the administration of the Trust Fund;
23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                                  McKENZIE ROTHWELL
                                                                                   BARLOW & COUGHRAN, P.S.
     DAMAGES – 5                                                                1325 FOURTH AVENUE, SUITE 910
     2:19-cv-02098                                                                     SEATTLE, WA 98101
                                                                                         (206) 224-9900
             6900 027 ul231901
             Case 2:19-cv-02098-TSZ Document 1 Filed 12/30/19 Page 6 of 9




 1                             Payment of liquidated damages of ten percent (10%) on all delinquent
                                contributions or fifty dollars ($50.00), whichever is greater, if suit is
 2                              filed, liquidated damages of twenty percent (20%) of the delinquent
                                contributions, with accrued interest on all delinquencies at twelve
 3                              percent (12%) per annum; and

 4                             Payment of the Trust Fund’s attorney fees and costs of collection.

 5          3.12     Chaudry’s obligations to the 401(k) Trust are set forth in Article IV of the

 6   Puget Sound Electrical Workers 401(k) Savings Plan Trust, dated September 1, 2016.

 7   Under the 401(k) Trust, Chaudry agreed to, among other things:

 8                             Submit its reports and payments on or before the 15th day of the
                                calendar month following the month in which the hours were worked;
 9
                               Submit to a Trust Fund audit of the company’s payroll books and
10                              records as necessary for the administration of the Trust Fund;

                               Payment of liquidated damages of ten (10) percent on all delinquent
11
                                contributions or fifty dollars ($50.00), whichever is greater, if suit is
                                filed, liquidated damages of twenty percent (20%) of the delinquent
12
                                contributions, with accrued interest on all delinquencies of twelve
                                percent (12%) per annum; and
13
                               Payment of the Trust Fund’s attorney fees and costs of collection.
14
            3.13     Chaudry’s obligations to the Apprenticeship & Training Trust are set forth in
15
     Section 20 of the Puget Sound Electrical Joint Apprenticeship and Training Trust Fund
16
     Agreement, dated November 6, 2000. Under the Apprenticeship & Training Trust, Chaudry
17
     agreed to, among other things:
18
                               Submit its reports on or before the due date specified in the collective
19                              bargaining agreement or as set by the trustees, even if the company
                                had no employees for that period of time;
20
                               Submit to a Trust Fund audit of the company’s payroll books and
21                              records as necessary for the administration of the Trust Fund;

22                             Payment of liquidated damages of ten (10) percent on all delinquent
                                contributions or twenty-five dollars ($25.00), whichever is greater, if
23                              suit is filed, liquidated damages of twenty percent (20%) of the
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                                 McKENZIE ROTHWELL
                                                                                  BARLOW & COUGHRAN, P.S.
     DAMAGES – 6                                                               1325 FOURTH AVENUE, SUITE 910
     2:19-cv-02098                                                                    SEATTLE, WA 98101
                                                                                        (206) 224-9900
            6900 027 ul231901
              Case 2:19-cv-02098-TSZ Document 1 Filed 12/30/19 Page 7 of 9




 1                               delinquent contributions, with accrued interest on all delinquencies at
                                 twelve (12) percent per annum; and
 2
                                Payment of the Trust Fund’s attorney fees and costs of collection.
 3
            3.14      Each of the trust agreements contain clauses which require signatory
 4
     employers such as Chaudry to submit to an audit by the Trust Funds of the company’s
 5
     payroll and related business records.
 6
            3.15      Following execution of the collective bargaining agreements, Chaudry hired
 7
     union workers subject to the scope of the agreements and began the monthly reporting and
 8
     payment of contributions to the Trust Funds.
 9
            3.16      Chaudry has not terminated the Labor Agreement.
10
            3.17      In 2019, Chaudry was selected for a routine audit of its payroll and related
11
     business records in order to determine whether the company had properly reported and paid
12
     fringe benefit contributions to the Trust Funds for the period January 1, 2017 through June
13
     30, 2017. The Trust Funds’ auditor requested documents from the company for review and
14
     to allow for the auditor to conduct the audit. Chaudry did not comply with the auditor’s
15
     request for documentation and this matter was subsequently referred to counsel.
16
            3.18      On October 29, 2019, counsel made written demand upon Chaudry for
17
     compliance with the auditor’s request for payroll and related business records. Chaudry did
18
     not respond.
19
            3.19      On November 13, 2019, counsel made a second written demand upon
20
     Chaudry for compliance with the auditor’s request for payroll and related business records.
21
     Chaudry did not respond to the second demand.
22

23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                                McKENZIE ROTHWELL
                                                                                 BARLOW & COUGHRAN, P.S.
     DAMAGES – 7                                                              1325 FOURTH AVENUE, SUITE 910
     2:19-cv-02098                                                                   SEATTLE, WA 98101
                                                                                       (206) 224-9900
             6900 027 ul231901
               Case 2:19-cv-02098-TSZ Document 1 Filed 12/30/19 Page 8 of 9




 1            3.20     As of the date of this complaint, Chaudry has not complied with the Trust

 2   Funds’ auditor and has not produced any payroll and related business records for review.

 3                                         IV. CAUSES OF ACTION

 4                                            First Cause of Action
                                  (Breach of Labor Agreement/Trust Agreement)
 5
              4.1      The Trust Funds reallege each and every allegation contained in ¶¶3.1 – 3.20,
 6
     above.
 7
              4.2      Chaudry’s actions and inaction constitute a breach of the terms of the labor
 8
     and trust agreements between the Union and Chaudry, to which the Trust Funds are
 9
     beneficiaries and/or parties.
10
              4.3      As a result of Chaudry’s breaches, the Trust Funds have been damaged in an
11
     unknown amount to be proven at trial.
12
                                            Second Cause of Action
13                                           (Violation of ERISA)

14            4.4      The Trust Funds reallege each and every allegation contained in ¶¶3.1 – 3.20,

15   above.

16            4.5      Chaudry’s actions and inaction constitutes a violation of §515 ERISA,

17   codified at 29 U.S.C. §1145, and also gives rise to claims for equitable relief under

18   §502(a)(3) ERISA, codified at 29 U.S.C. §1132(a)(3).

19            4.6      As a result of Chaudry’s actions and inaction, the Trust Funds have been

20   damaged in an unknown amount to be proven at trial.

21

22

23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                             McKENZIE ROTHWELL
                                                                              BARLOW & COUGHRAN, P.S.
     DAMAGES – 8                                                           1325 FOURTH AVENUE, SUITE 910
     2:19-cv-02098                                                                SEATTLE, WA 98101
                                                                                    (206) 224-9900
              6900 027 ul231901
            Case 2:19-cv-02098-TSZ Document 1 Filed 12/30/19 Page 9 of 9




 1                                   V. REQUESTED RELIEF

 2          The Plaintiff Trust Funds respectfully request the Court grant the following:

 3         A.       Entry of an order compelling Chaudry to comply with the Trust Funds’ audit,
                    including but not limited to the production of payroll and related documents
 4                  previously requested by the auditor;

 5         B.       If the auditor concludes Chaudry has underreported/underpaid fringe benefit
                    contributions, then entry of judgment in favor of the Trust Funds, for the
 6                  past-due and delinquent fringe benefit and other contributions owed by
                    defendant as set forth in the audit report, and pursuant to the terms of the
 7                  labor and trust agreements to which Chaudry is a party;

 8         C.       If the auditor concludes Chaudry has underreported/underpaid fringe benefit
                    contributions, then entry of judgment in favor of the Trust Funds, for any
 9                  liquidated damages owed by defendant as set forth in the audit report, and
                    pursuant to the terms of the labor and trust agreements to which Chaudry is a
10                  party;

11         D.       If the auditor concludes Chaudry has underreported/underpaid fringe benefit
                    contributions, then entry of judgment in favor of the Trust Funds, for the
12                  accrued prejudgment interest owed by defendant as set forth in the audit
                    report, and pursuant to the terms of the labor and trust agreements to which
13                  Chaudry is a party;

           E.       An award of reasonable attorney fees not less than $5,000.00, plus costs of
14
                    collection, as authorized by the labor and trust agreements to which Chaudry
                    is a party, and as authorized under ERISA; and
15
           F.       Any other such relief under federal law or as is just and equitable.
16
           Dated: December 30, 2019.
17
                                                  s/ Jeffrey G. Maxwell
18                                                Jeffrey G. Maxwell, WSBA #33503
                                                  McKENZIE ROTHWELL BARLOW
19                                                  & COUGHRAN, P.S.
                                                  1325 Fourth Avenue, Suite 910
20                                                Seattle, Washington 98101
                                                  (206) 224-9900
21                                                jeffreym@mrbclaw.com

22                                                Counsel for Plaintiffs
                                                  Puget Sound Electrical Workers Trust Funds
23
     COMPLAINT FOR EQUITABLE RELIEF AND FOR MONETARY                            McKENZIE ROTHWELL
                                                                             BARLOW & COUGHRAN, P.S.
     DAMAGES – 9                                                          1325 FOURTH AVENUE, SUITE 910
     2:19-cv-02098                                                               SEATTLE, WA 98101
                                                                                   (206) 224-9900
           6900 027 ul231901
